DETAILED ACTION
Status of Claims
	This Action is in response to Application 16/824,507. Claim 1 is currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to non-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon et al. (US 20130218657 A1) (hereafter Salmon), in view of Cohen (US 20140025473 A1) (hereafter Cohen), in view of Bankston et al. (US 20170161734 A1) (hereafter Bankston), in view of Moore (US 20070225995 A1) (hereafter Moore).
As per claim 1:
The Examiner notes the following rejection has been provided based on elements of the claimed invention as discussed in the originally filed specification.
A reward management system as described herein. (See Salmon ¶0052 which discloses a loyalty reward management system including a marketplace for managing multiple reward programs and types and the spending/exchange of rewards.)
Although Salmon discloses this concept, Salmon fails to explicitly disclose the utilization of rewards for crowdfunding.
However Cohen teaches the concept of utilizing rewards for crowdfunding.
(See Cohen ¶0015, which teaches the concept of utilizing rewards for crowdfunding.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Cohen with the invention of Salmon. As shown, Salmon discloses the concept of providing a marketplace including allowing users to spend reward values. Cohen further teaches the need for funding crowdfunding campaigns with alternatives to transferring currency (See Cohen ¶0003).

However Bankston as shown, teaches the concept of providing cryptocurrency as part of a loyalty program. 
(See Bankston Abstract, which teaches the concept of facilitating transfer of crypto currency as rewards.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bankston with the combination of Salmon and Cohen. As shown, the combination discloses the concept of utilizing non-fiat currencies as part of a reward program. Bankston further teaches non-fiat currencies to include cryptocurrencies. Bankston teaches this concept to further enable the management and unification of multiple reward programs while minimizing resources required (See Bankston ¶0003-¶0004). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bankston to further improve the integration and management of rewards.
Although the combination of Salmon, Cohen, and Bankston discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of removing network storage media.
However Moore as shown, which talks about managing private civil security resource, teaches the concept of automatically removing network storage media.
(See Moore ¶0177, wherein Moore teaches the concept of removing storage media through the use of a robotic arm.)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irish (US 20160378549 A1), which talks about providing cryptocurrency as a reward.
Hird (US 20160212109 A1), which talks about managing security keys for cryptocurrencies, including the concept of utilizing removable storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622